Name: Commission Regulation (EC) No 686/94 of 28 March 1994 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 3. 94 Official Journal of the European Communities No L 84/3 COMMISSION REGULATION (EC) No 686/94 of 28 March 1994 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 233/94 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 3625/93 (3), as amended by Regulation (EC) No 428/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3625/93 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p. 1 . (2) OJ No L 30, 3 . 2. 1994, p. 9 . (3) OJ No L 328, 29. 12. 1993, p. 45 . (4) OJ No L 55, 26 . 2. 1994, p. 38 . No L 84/4 Official Journal of the European Communities 29 . 3 . 94 ANNEX to the Commission Regulation of 28 March 1994 fixing the import levies on frozen sheepmeat and goatmeat ( ] ) (2) (ECU/100 kg) Week No 17 from 25 April to 1 May 1994 CN code Week No 14 from 4 to 10 April 1994 Week No 15 from 11 to 17 April 1994 Week No 16 from 18 to 24 April 1994 0204 30 00 125,588 124,215 122,258 120,803 0204 41 00 125,588 124,215 122,258 120,803 0204 42 10 87,912 86,951 85,581 84,562 0204 42 30 138,147 136,637 134,484 132,883 0204 42 50 163,264 161,480 158,935 157,044 0204 42 90 163,264 161,480 158,935 157,044 0204 43 10 228,570 226,071 222,510 219,861 0204 43 90 228,570 226,071 222,510 219,861 0204 50 51 125,588 124,215 122,258 120,803 0204 50 53 87,912 86,951 85,581 84,562 0204 50 55 138,147 136,637 134,484 132,883 0204 50 59 163,264 161,480 158,935 157,044 0204 50 71 163,264 161,480 158,935 157,044 0204 50 79 228,570 226,071 222,510 219,861 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.